Citation Nr: 0501110	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  96-38 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for chronic residuals of a 
head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her cousin


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from October 11, 1994 to 
November 9, 1994.  This case comes before the Board of 
Veteran's Appeals (the Board) on appeal from a March 1996 
rating decision of the Columbia, South Carolina, Department 
of Veterans Affairs (VA) Regional Office (RO).  In September 
2002 a Central Office hearing was held before C.W. Symanski, 
who is the Veterans Law Judge rendering a determination in 
this claim and who was designated by the Chairman of the 
Board to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7102(b) (West 2002).  A copy of the transcript of that 
hearing has been associated with the record on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained by the RO.

2.  The medical evidence does not establish that the veteran 
currently suffers from chronic residuals of a head injury.


CONCLUSION OF LAW

The veteran does not have chronic residuals of a head injury 
that are related to her period of active duty. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The June 1996 Statement of the Case (SOC), and the August 
1999, September 1999, February 2001, March 2002, and June 
2003 Supplemental Statements of the Case (SSOCs) advised the 
veteran of the laws and regulations pertaining to her claims.  
These documents informed the veteran of the evidence of 
record and explained the reasons and bases for denial.  The 
veteran was specifically informed that her claim for service 
connection for chronic residuals of a head injury was being 
denied because the medical evidence did not establish that 
she suffered from any chronic residuals of a head injury.  
The SOC and SSOCs made it clear to the veteran that in order 
to prevail on her claim, she needed to present evidence that 
she has chronic residuals of a head injury linked to service.  
The RO sent a letter dated in October 2001 that told the 
veteran about the VCAA and informed her what evidence the RO 
would obtain and what she needed to do.  The RO obtained 
service medical records, VA treatment records, private 
treatment notes, and provided several VA examinations.  The 
veteran has not indicated that there is any other evidence 
available, and more than one year has passed since she was 
notified of what she needed to do for her claim to be 
granted.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The veteran filed her 
claim in January 1996.  Thereafter, the claim was denied by a 
rating decision dated in March 1996.  The RO's letter related 
to the VCAA and the duty to assist was sent to the veteran in 
October 2001.  This notification was well after the March 
1996 rating decisions.  Only after that rating action were 
promulgated did the AOJ provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in her possession that 
pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 18 Vet. App. 112 
(2004).  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.").

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  There is no basis in this case for concluding that 
harmful error occurs simply because the claimant received 
VCAA notice after an initial adverse adjudication.

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See, 38 C.F.R. § 20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in October 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The veteran has 
specifically stated that there is no additional evidence 
available.  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  


II.  Entitlement to service connection 

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  Certain 
chronic diseases, to include epilepsy, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year after separation from 
service, even though there is no evidence of the disease 
during service.  38 C.F.R. §§ 3.307,3.309.

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records reflect that the 
veteran suffered a syncopal episode on October 17, 1994 with 
an assessment of dehydration.  A few days later, on October 
22, 1994, the veteran had another syncopal episode and fell, 
possibly hitting her head on a locker, or perhaps being 
caught before she hit her head.  The service medical records 
do not indicate any exact diagnosis although there are 
suggestions of an adjustment disorder or other psychiatric 
disability contributing to the veteran's complaints.  The 
veteran underwent a computed tomography (CT) scan of her head 
on November 4, 1994 and the results were normal.  The veteran 
was discharged due to an adjustment disorder.

The veteran underwent a VA examination in August 1998.  The 
veteran reported her history of passing out twice in service 
and stated she had several more episodes since service.  She 
denied any history of a seizure disorder and denied any 
urinary or fecal incontinence.  The veteran complained of 
having palpitations, feeling dizzy, and hearing a noise in 
her ears before her episodes.  On examination the veteran's 
head and eyes were normal.  Her heart rate was normal and 
without murmur, gallop, or rub.  The neurological examination 
was nonfocal.  The impression was syncope of unknown 
etiology, rule out cardiovascular syncope, rule out 
neurogenic syncope.  The examiner ordered testing including 
an echocardiogram (EKG) and electroencephalogram (EEG).  The 
veteran had an EEG in October 1998 that disclosed a right 
posterior temporal occipital dysarrhythmia.  As part of the 
assessment/findings the examiner asked whether the patient 
had a history of a closed head injury.

The veteran underwent a private magnetic resonance imaging 
(MRI) study of her head in March 1999.  She was seeking 
treatment for her headaches.  The MRI revealed a focal area 
of abnormal signal in the petrous apex on the left, which 
measured approximately 8 millimeters in size.  The impression 
was that it was a benign lesion, it did not meet the signal 
characteristics for a cholesterol granuloma.  It was also 
stated that a petrous apex mucocele was a possibility.  It 
had no significant mass effect and therefore was not thought 
to be a neoplasm of any sort.  It was unclear if the 
veteran's headaches were related to this abnormality.

The veteran testified at a personal hearing at the RO in June 
1999 and testified twice before the Board of Veterans' 
Appeals, in February 2000 and September 2002.  At these 
hearings, the veteran testified to her experiences in service 
and described her current symptoms including headaches and 
episodes where she passes out and becomes confused and 
disoriented.  She described the various treatment and tests 
she has had over the past eight years.

Private treatment records from Dr. William B. Naso, dated 
from April 1999 to March 2000 reveal that the veteran has no 
apparent neurological deficit.  Her pupils were equal and 
reactive, muscles were intact and at full strength, her 
tongue was midline and the uvula and palate elevated 
normally.  The sensory examination as normal and Dr. Naso 
recommended repeating the MRI.  He stated that the lesion 
found previously appeared to be benign and he doubted 
intervention would be necessary.

The veteran underwent another VA examination in November 
2000.  The examiner reviewed the veteran's service medical 
records and claims folder and indicated that there is no 
evidence of a significant head injury in service.  The 
examiner ordered another EEG and another MRI.  The veteran 
had the MRI in December 2000, and it was totally negative for 
any abnormality.  The EEG, performed in November 2000, was 
abnormal on the basis of diffuse epileptiform activity which 
was prominently displayed in the posterior quadrants.

Records from a private neurologist, Dr. Dominic DeMichele, 
dated in March 2000, reveal cranial nerves within normal 
limits.  Fundi were benign and motor skills were 5/5 
throughout.  There was no evidence of pathological reflexes 
and the sensory examination was intact to primary and 
cortical modalities without Romberg or Drift.  Cerebellar 
testing was intact.  Dr. DeMichele ordered an EEG, 
transcranial Doppler test, a brain SPECT test, and an MRI.  
All were negative or within normal limits.

The veteran underwent a second series of testing ordered my 
Dr. DeMichele in January and February 2002.  The MRI, SPECT, 
visual evoked responses (VER) and brainstem auditory evoked 
responses (BAER) were all normal.  The EEG conducted in 
January 2002 was abnormal with sharp waves seen bi-
hemispherically with possible epileptiform disorder, which 
was consistent with generalized seizure disorder.

The veteran was provided another VA examination in February 
2003.  The examiner reviewed the claims folder and service 
medical records.  The veteran complained of seizures two to 
three times a month, which begin as headaches and then lead 
to a loss of consciousness.  The examiner was unable to 
obtain answers to question he asked the veteran during the 
examination.  The examiner reviewed the EEG reports from 1998 
and 2000 and offered his opinion that the description was 
inconsistent with any epileptiform activity.  He stated that 
since there is a notation of technical artifacts in the 
posterior quadrant, it was his judgment that since the 
veteran had a normal EEG in 2000, any abnormal result would 
be from some event subsequent to 2000.  Reflexes and muscles 
were normal on examination.  The examiner stated that there 
was no clear evidence of epilepsy and the most likely 
diagnosis was simple syncope.

Because of the lack of clarity from the records, the Board 
requested an expert medical opinion in May 2004.  The expert 
was asked the following questions:  

1.  Does the veteran have a chronic 
seizure disorder and/or chronic head 
injury residual?  

2.  If the veteran does have a seizure 
disorder, is it at least as likely as not 
that the disability was either initially 
manifested during active service or 
otherwise originated during such service 
and/or as the result of the veteran's 
inservice head trauma?

By way of response in May 2004, Dr. Navjot Hanspal stated 
that the record does not support a diagnosis of chronic 
seizure disorder, and there is no evidence of chronic 
residuals of a head injury.  Dr. Hanspal noted there was no 
evidence of involuntary tonic clonic motor activity during 
the veteran's syncopal episodes in service, but that altered 
consciousness was noted.  The veteran's reports of symptoms 
are consistent with syncopal episodes and not with epileptic 
phenomenon.  Dr. Hanspal stated that the notes from Dr. Naso 
document "possible new onset seizure disorder" but that no 
information was provided about the seizure itself.  Dr. 
Hanspal states his opinion that there is no description in 
the record of what might be diagnosed as a seizure.  Dr. 
Hanspal reviewed the various MRI, EEG, and other test results 
and concluded that none of these studies are diagnostic of a 
seizure disorder.  With respect to residuals of head trauma, 
Dr. Hanspal notes that after hitting her head on a locker in 
service, the veteran complained of headaches over the 
subsequent days but otherwise did not act any differently 
than she had before her fall.  Patients with head injury tend 
to have immediate changes in their neurological function, 
which was not noted in the veteran's case, which suggests 
that the injury to the brain was insignificant.  Secondly, 
structural abnormalities of the brain caused by significant 
head injury are visible on MRI scans and leave permanent 
changes.  The veteran has had normal MRI scans.  EEG changes 
tend to disappear in six months to two years in the case of 
closed head injuries, and so cannot be relied upon to 
indicate the presence of absence of trauma.  

In October 2004, the veteran signed a statement waiving 
consideration of the above opinion by the RO and indicated 
that she wanted the Board to proceed with the adjudication of 
the case.  

Based on the above, the Board finds that entitlement to 
service connection for chronic residuals of a head injury 
should be denied because there is not sufficient medical 
evidence establishing that the veteran currently suffers from 
a seizure disorder or any chronic residuals of a head injury.  
In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The Board finds Dr. Hanspal's opinion to be most 
persuasive.  Dr. Hanspal reviewed the entire claims folder 
and offered explanations and rationale for his opinions.  
Nowhere in the claims folder is there a clear diagnosis of 
residuals of a head injury or of any seizure disorder.  The 
closest is simply suggestions that a seizure disorder might 
be present.  Since there is insufficient current medical 
evidence of chronic residuals of a head injury, service 
connection for this condition is not warranted. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  The Board 
acknowledges that the veteran is complaining of a current 
disability, however, while the veteran is competent to 
describe symptoms, she is not a medical professional, and is 
not competent to offer opinions as to the diagnosis or 
etiology of medical conditions.  See, Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Service connection is not warranted 
for chronic residuals of a head injury.


ORDER

Entitlement to service connection for chronic residuals of a 
head injury is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


